Citation Nr: 1529884	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  15-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral pes planus (flat feet).

2.  Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Anna Forbes Towns, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claim to reopen was previously denied in an October 2009 rating decision.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to a total disability rating based on individual unemployability (TDIU) however, the Veteran did not submit a substantive appeal for this particular issue following the issuance of a January 2015 statement of the case.  38 C.F.R. § 20.202.  In fact, the Veteran specifically limited his March 2015 VA Form 9 to the issue listed above.  Accordingly, the issue of entitlement to TDIU is no longer in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral pes planus (flat feet) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied reopening the Veteran's claim for service connection for bilateral pes planus, finding that the evidence submitted was not new and material.

2.  Evidence received since the October 2009 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the October 2009 rating decision, new and material evidence has been received, the claim for bilateral pes planus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In regard to the new and material evidence issue, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.




New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for bilateral pes planus.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the October 2009 rating decision, the Veteran has submitted new lay statements, private medical records, and VA medical records, accompanied by argument from his representative.  

In September 2012 the Veteran submitted a claim to reopen for service connection for pes planus, premised on the fact that his military service aggravated his condition, and his disability increased in severity.  The Veteran submitted a statement received in May 2013, which argued that he had "marked pes planus" upon entering military service, but that his service severely aggravated his foot problems.  The Veteran stated that his pes planus required medical attention and treatment while in-service, which has continued post-service.  The Veteran referenced VAMC medical records which determined that the Veteran's flat feet disability was severe, and accompanied by severe pain in both feet.  In a February 2014 statement, the Veteran referenced a private Disability Benefit Questionnaire (DBQ) submitted on his behalf which determined that the Veteran suffers from pes planus which was deemed as least as likely as not a direct result of his military service.  

Included in correspondence received in January 2014 was a personal statement from the Veteran.  The Veteran stated that he remembers that there was a discussion during his enlistment regarding his foot problems.  The Veteran stated that he was unable to be fitted for military boots and he was told to continue wearing civilian shoes.  The Veteran stated that he was promised special shoes when he reported to Fort Belvoir Army Base.  The Veteran stated that he never received his special shoes, and instead used arch supports.  The Veteran stated he had constant foot problems during basic training.  The Veteran reported a period of hospitalization because of his foot problems.  The Veteran relayed continued foot problems during service due to the required extensive walking, running, and jumping, and that he has had post-service problems with this feet. 

Private medical submissions were received from Dr. P.R.G. on behalf of the Veteran.  In a May 2013 finding, the physician concluded that the Veteran's pes planus was a direct result of the Veteran's military service.  In a pes planus DBQ received in January 2014, the physician stated that the Veteran had, painful severe pes planus, complicated by degenerative joint disease and hallux limitus.     

A podiatry note from October 2009 shows that the Veteran had a pes planus follow up with VA.  The note shows that the Veteran received a new brace which worked well, and that the Veteran did not fall.  The podiatry Nurse Practitioner observed the Veteran had severe pes planus bilaterally.  A December 2011 podiatry consult assessed the Veteran with pes planus.  Radiology reports from March 2015 showed a bilateral pes planus deformity.

The Veteran's representative argued in a Notice of Disagreement (NOD) received in October 2013 that the Veteran's pes planus was asymptomatic at the time he entered the military, and that military service increased the severity of the Veteran's pes planus.  Specifically, the Veteran's representative argued that the Veteran's pes planus increased from L-2 to L-3 while in-service.  The NOD referenced an incident in which the Veteran had to go to the hospital due to swelling to his feet.

The Board finds that Dr. P.R.G.'s May 2013 medical opinion linking the Veteran's current foot disorder to service constitutes new evidence as it was not previously of record, and it is material because it directly relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus.  Dr. P.R.G.'s opinion is presumed credible for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral pes planus is reopened and, to that extent only, the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2014).

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014).

In the case at hand, the Veteran has claimed entitlement to service connection for bilateral pes planus.  As discussed above, he essentially contends that he suffered an in-service aggravation of a pre-service injury. 

The Board finds that the condition of bilateral pes planus was noted upon entry into service.  Specifically, the March 1951 pre-induction examination report notes that, upon evaluation, the Veteran had abnormal feet, and the examiner noted pes planus, marked.  In summary of the defects and diagnosis, the examiner found that the Veteran's pes planus was L-2.  Based upon this report the Veteran's pes planus was shown on the Veteran's pre-induction examination, and as such the condition was "noted" upon entry.  38 C.F.R. § 3.304(b).  Hence, to the extent that the Veteran's feet were not shown to be of sound condition at induction, the presumption of soundness does not attach in this case.  Consequently, to the extent the Veteran seeks compensation for bilateral pes planus, the burden is on him to demonstrate that his pre-service condition of bilateral pes planus increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service treatment records further show that an April 1952 Summary of Case as Available From Records of the Surgical Office noted: in September 1951, the Veteran was assessed with pes planus, severe, and was to have arches and Thomas heels and a L-3 profile; in November 1951 the Veteran returned complaining of pes planus which was really severe, the Veteran was advised to get arches and wear corrective boots with his L-3 profile; and in December 1951 a medical doctor stated that his condition was gradually getting worse.  In September 1951 the Veteran's physical limitations were listed as "should not do formation marching, should not stand over 1/2 hour of each hour."  An October 1952 Army Hospital note shows that the Veteran had severe pes planus with an L-3 profile.  The Board finds that a VA examination and opinion are necessary to substantiate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The NPRC and any other appropriate entity should be requested to perform a search for any separately stored in-patient clinical records pertaining to the Veteran's claimed hospitalization for his feet.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral pes planus.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder was reviewed.

In regard to the Veteran's bilateral pes planus the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's pre-existing bilateral pes planus underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) during service.  If YES, is it clear and unmistakable that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service? 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for bilateral pes planus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


